DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
In regards to claim 1, Applicant argues that the device of Mattson does not teach an applicator as claimed because there is no thin support which carries false eyelashes, as claimed. See Arguments Page 7. However, such mischaracterizes what Mattson is shown to demonstrate. That is, as noted in the previous action, and again recited below, Hochi et al. is demonstrated to teach the claimed invention, save the claimed extension of the applicator to be wider than the support. Mattson however, demonstrates the use (as Applicant alludes to in the description of Mattson) to include handling of the device via a portion that extends beyond the area to be applied.  That is, it is immaterial that Mattson contains different adhering/application features than Applicant, and indeed Hochi, as what is critical is that one skilled in the art looking at Hochi et al. would recognize from looking at related eyelash device Mattson, the advantages that flow from including a wider grip tab for improving application.
Applicant’s arguments with respect to the rejection of claim 10 as described in the previous Non-Final Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the rejection has been corrected to reflect the correct claim elements. The instant disclosure describes rigidity of the applicator in Paragraph 0060 on Page 11 which reads in its entirety “In this case, the applicator 6 is more rigid than the protection element 8.” That is, Applicant does not describe it as contributing any unexpected result to the device, and indeed points out that the reverse may be provided, with no results described (see Page 5, Paragraphs 0022-0023).  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the protection element" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 22 recites “opposite a receiving zone where the applicator is provided with a recess which extends opposite the support when the protection element and the applicator are superimposed edge to edge” where it is unclear where the ‘receiving zone’ is located, whether on the applicator, support, or another element. Further as no edges are defined, it is unclear whether applicant intends to recite that the entire contour is the same, or if only the contour of a particular edge pairing are the same.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 18-21 are rejected under 103 as being unpatentable over Hochi et al. (WO # 2012026315) in view of Mattson et al. (US Pat # 8,881,741).
In regards to claims 1 and 5, Hochi et al. teaches a cosmetic article comprising a plurality of false eyelashes (3);
a thin support (1) carrying the false eyelashes, a proximal end of the false eyelashes being fixed to the support (at 4), and
an applicator (30) adhering to the thin support (see Page 10 “affixed to the base 1”) and having at least one gripping portion for holding the applicator directly by two opposite faces of the gripping portion when the applicator adheres to the thin support (see Figure 7b where such gripping area is a lateral extension of the applicator).
Hochi et al. teaches the applicator projects from the thin support along the direction of a width of the thin support; but does not teach the applicator projects over a distance greater than or equal to this width. However, Mattson et al. teaches a peel able applicator to be wider than the corresponding eyelash support to be applied (Col 5, Lines 48-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the applicator of Hochi et al. to be at least as wide as the support, as taught by Mattson et al. in order to make it easier to handle.
Regarding claim 3, Hochi et al. teaches the applicator projects from the thin support, along the direction of a length Ls of the thin support, over a distance greater than or equal to 25 % of this length (Page 10 which shows a length of the applicator L1 and a length of the support L).
Regarding claim 4, Hochi et al. teaches the applicator has on each face an area greater than 2 times an area of the thin support (see Page 10 where the support has an area of 2.6 x 26 = 67.6 and the area of the applicator is 80 x 2 = 160); but does not teach the area is greater than or equal to 3 times the area of the support. However, Mattson et al. teaches a peel able applicator to be wider than the corresponding eyelash support to be applied (Col 5, Lines 48-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the applicator of Hochi et al. to overhang the support as taught by Mattson et al. such that its area is at least 3 times the size of the support as the support, in order to make it easier to handle.
Regarding claim 6, Hochi et al. teaches the thin support is curved (see Figure 18).
Regarding claim 7, Hochi et al. teaches the thin support is transparent (Page 9, Line 14).
Regarding claim 8, Hochi et al. teaches all the false eyelashes are left free by the applicator (see Figure 7).
Regarding claim 9, Hochi et al. teaches a protection element (9) covering the thin support on a side of the support opposite to the applicator (see for example Figure 18).
	Regarding claim 11, Hochi et al. teaches an outer face of the protection element; but does not teach it is decorated. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protection element of Hochi et al. to be decorated, as such is a matter of obvious design choice, and non-critical to the invention.
Regarding claims 18-20, Hochi et al. teaches the applicator and the support, but does not teach the applicator projects from the thin support, along the direction of a width of the thin support, over a distance greater than or equal to four times this width. However, Mattson et al. teaches a peel able applicator to be wider than the corresponding eyelash support to be applied (Col 5, Lines 48-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the applicator of Hochi et al. to be at least four times as wide as the support, as taught by Mattson et al. as a matter of user preference for ideal comfort for ease of handling.
	Regarding claim 21, Hochi et al. teaches the applicator is a tape (Page 13, where tape includes a plastic film).

Claims 10 and 22-23 are rejected under 103 as being unpatentable over Hochi et al.
In regards to claim 10, Hochi et al. teaches a cosmetic article comprising a plurality of false eyelashes (3);
a thin support (1) carrying the false eyelashes, a proximal end of the false eyelashes being fixed to the support (at 4), and
an applicator (30) adhering to the thin support (see Page 10 “affixed to the base 1”) and having at least one gripping portion for holding the applicator directly by two opposite faces of the gripping portion when the applicator adheres to the thin support (see Figure 7b where such gripping area is a lateral extension of the applicator).
Hochi et al. teaches the applicator and the protection element, but does not teach that the applicator is more rigid than the protection element. However, as the protection layer is disclosed as being a layer of simple release paper, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protection element of Hochi et al. to be made of a less rigid material than the applicator, such as conventional release film, in order to allow it to be easier to grip and remove.
In regards to claim 22, Hochi et al. teaches a cosmetic article comprising a plurality of false eyelashes (3);
a thin support (4) carrying the false eyelashes, a proximal end of the false eyelashes being fixed to the support (at 5), and
an applicator (1) adhering to the thin support and having at least one gripping portion for holding the applicator directly by two opposite faces of the gripping portion when the applicator adheres to the thin support (see Figure 1D); 
wherein a shape and a contour of the applicator are identical to a shape and a contour of a protection element (9) when the protection element and the applicator are superimposed edge to edge.
Hochi does not teach a recess in the applicator opposite the support, however, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adhesive applicator portion of Hochi to have an adhesive free recess portion, as a matter of providing a grip surface for the release paper to be easily gripped. 

In regards to claim 23, Hochi et al. teaches a cosmetic article comprising a plurality of false eyelashes (3);
a thin support (1) carrying the false eyelashes, a proximal end of the false eyelashes being fixed to the support (at 4), and
an applicator (30) adhering to the thin support (see Page 10 “affixed to the base 1”) and having at least one gripping portion for holding the applicator directly by two opposite faces of the gripping portion when the applicator adheres to the thin support (see Figure 7b where such gripping area is a lateral extension of the applicator); where the applicator is a plastic film (Page 13, where such is a tape, which contains a plastic film).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772           

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772